ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-124, concluding that SUSAN R. DARGAY of MOUNT HOLLY, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence) and RPC 1.4(a) (failure to communicate with client);
And the Disciplinary Review Board having further concluded that respondent be required to complete a course in law office management;
And the Court having determined from its review of the record that the appropriate quantum of discipline for respondent’s unethical conduct is an admonition;
And good cause appearing;
It is ORDERED that SUSAN R. DARGAY is hereby admonished; and it is further
ORDERED that respondent shall enroll in a course in law office management approved by the Office of Attorney Ethics at the earliest opportunity and shall submit to the Office of Attorney Ethics proof of her successful completion thereof; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.